DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
	3.	As directed by the amendment: claims 1, 5, 7, 9, 20 and 22 have been amended, claims 12 and 21 have been canceled, claims 10 and 19 have been canceled previously, and no claims have been added. Thus, claims 1-9, 11, 13-18, 20, 22 are currently pending in this application, claims 2-3, 8, 11 and 17-18 remain withdrawn from consideration.
Claim Objections
4.	Claims 1, 4-7, 9, 13-16, 20 and 22 are objected to because of the following informalities:  
In claim 1, lines 7-9: “a mover comprising a magnet configured to move relative to a reference position, the mover being configured to drive the piston based on  movement of the magnet in a reciprocating direction relative to the reference position;” should be changed to --a mover comprising a magnet configured to move relative to a reference position, the mover being configured to drive the piston based on a movement of the magnet in a reciprocating direction relative to the reference position;--.
In claim 1, lines 10-12: “a stator that is configured to, based on interaction with the magnet, generate thrust force to cause movement of the mover in the reciprocating direction and restoring force to cause movement of the mover toward the reference position” should be changed to -- a stator that is configured to, based on interaction with the magnet, generate a thrust force to cause movement of the mover in the reciprocating direction and a restoring force to cause movement of the mover toward the reference position--.
In claim 1, lines 10-12: “a stator that is configured to, based on interaction with the magnet, generate thrust force to cause movement of the mover in the reciprocating direction and restoring force to cause movement of the mover toward the reference position” should be changed to -- a stator that is configured to, based on interaction with the magnet, generate a thrust force to cause movement of the mover in the reciprocating direction and a restoring force to cause movement of the mover toward the reference position--.
In claim 1, lines 14-15: “wherein the stator comprises an outer stator and an inner stator that faces the outer stator and that is spaced apart from the outer stator” should be changed to -- wherein the stator comprises an outer stator and an inner stator that faces the outer stator and that is spaced apart from the outer stator in a radial direction of the cylinder--.
In claim 1, lines 19-20: “a magnetoresistive air gap that is spaced apart from the mover air gap and that is configured to allow a change of magnetic resistance of the magnetic circuit” should be changed to --a magnetoresistive air gap that is spaced apart from the mover air gap in an axial direction of the cylinder and that is configured to allow a change of magnetic resistance of the magnetic circuit--.
In claim 1, lines 21-24: “wherein the magnetoresistive air gap is defined between a second end of the outer stator and a second end of the inner stator, the second end of the inner stator facing the second end of the outer stator and being spaced apart from the second end of the outer stator in a radial direction of the cylinder,” should be changed to --wherein the magnetoresistive air gap is defined between a second end of the outer stator and a second end of the inner stator, the second end of the inner stator directly facing the second end of the outer stator and being spaced apart from the second end of the outer stator in the radial direction of the cylinder,--.
In claim 7, lines 1-4: “wherein a distance between the recess portion and the mover in an axial direction of the cylinder is less than the thickness of the magnet in [[a]] the radial direction of the cylinder based on the magnet being positioned at the reference position.” should be changed to --wherein a distance between the recess portion of the inner stator and the mover in the axial direction of the cylinder is less than the thickness of the magnet in the radial direction of the cylinder and based on the magnet being positioned at the reference position.--.
In claim 9, lines 18-20: “a magnetoresistive air gap that is spaced apart from the mover air gap and that is configured to allow a change of magnetic resistance of a magnetic circuit defined along the stator” should be changed to --a magnetoresistive air gap that is spaced apart from the mover air gap in the axial direction and that is configured to allow a change of magnetic resistance of a magnetic circuit defined along the stator--.

Claim Rejections - 35 USC § 112
5. 	In light of Applicant's Amendment of 09/08/2021, the rejection of claims 12 and 20 under 35 U.S.C. §112 (pre-AIA ), second paragraph, set forth in the Office Action of 07/08/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (hereinafter “Hong”) (Pub. No.: KR1020160132665 cited in IDS filed 09/11/2018, Pub. No.: US2018/0258921 A1 was used for convenience purposes) in view of Inagaki et al. (hereinafter “Inagaki”) (Pub. No.: US 2003/0173836 A1).
Regarding claim 9, Hong discloses a linear compressor comprising: 
a casing (hermetic shell 110, as presented in Paragraph [0049]); 
a cylinder (cylinder 140, as discussed in Paragraph [0049]) that defines a compression chamber (cylinder 140 has a compression space  141, described in Paragraph [0051]) inside of the casing (as seen in annotated Figure 2, the compression space 141 is being disposed in the inner space 111 of the shell 110) the compression chamber (141) being configured to receive a fluid (as being filled with a refrigerant, as noted in Paragraph [0049]); 
a piston (piston 150, as shown in annotated Figure 2) configured to reciprocate relative to the cylinder (140) and configured to compress the fluid in the compression chamber (the piston 150 which compresses a refrigerant by varying a volume of the compression space 141 of the cylinder 140 may be inserted into the cylinder 140 to reciprocate in the cylinder 140, as discussed in Paragraph [0051]); 
a mover (mover 133, see Paragraph [0057]) comprising a plurality of magnets (plurality of magnets 136a, 136b and 136c, as detailed in Paragraph [0063]), 
the mover (mover 133) being configured to drive the piston (piston 150) based on movement of the plurality of magnets (136a, 136b and 136c) in the axial direction relative to the reference position (in a reciprocating direction relative to the reference position); and a stator (outer stator 131 and inner stator 132, see Paragraph [0054]).

Accordingly, the Examiner must assert that Hong 's system does, in fact, provide the stator 131 & 132 that is being configured to, based on interaction with the magnet 136 or plurality of magnets of 136a, 136b and 136c, generate thrust force to cause movement of the mover in the axial direction and restoring force to cause movement of the mover 133 toward the reference position, as instantly claimed. Also, Hong, Paragraph [0021], more clearly describes that the magnet being arranged such that N-pole and S-pole are arranged by at least one, respectively, along a reciprocating direction of the magnet. A middle point between different poles of the magnet may be located more eccentric toward the compression space than a center of the air gap. 
In this disclosure, Hong explicitly teaches: a structure of the reciprocating motor 130 may be implicitly defined according to a number of the magnet and a number of air gaps between the outer stator and the inner stator. For example, a 3 pole-2 gap structure refers to a structure in which three magnets 136a, 136b and 136c are arranged between two air gaps to alternately have opposite poles in a reciprocating direction, and 2 pole-1 gap structure refers to a structure in which two magnets are arranged in one air gap to have opposite polarities in a reciprocating direction (see Paragraphs [0059] and [0066]). 
Furthermore, in Paragraph [0076], Hong notes that the magnet 136, which has been located at the center of the stator 131, 132 may be moved to left in the drawing of FIG. 5, due by a force F1, which is applied in a direction (a) (a direction toward a top dead point or a forward direction), as illustrated in annotated Figure 5, by the flowing direction of the flux and the magnetic flux generated by the magnet 136 as the mover 133. Likewise, in Paragraph [0077], Hong specifies that the accumulated magnetic energy generates a restoring force along with the flux generated between the outer stator 131 and the inner stator 132. The restoring force allows the magnet 136 to resonate in a right direction (a direction toward a bottom dead point or a backward direction) which is an opposite direction to that illustrated in Figure 5.

    PNG
    media_image1.png
    642
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Certainly, Hong’s linear compressor is designed such that the mover 133 is being configured to move relative to a reference position, which is designated as a middle point between the top dead center and the bottom dead center. In other words, the mover 133 is being configured to drive the piston 150 based on movement of the magnet 136 or plurality of the magnets 136a, 136b and 136c in the axial direction relative to the reference position or middle point between the top dead center and the bottom dead center, as instantly claimed. Hong, in Paragraph [0077], then goes on to describe: the force F2 proportionally increases as the magnet 136 is getting away from the stator 131, 132, and thus serves as a type of spring force. This is referred to as a magnetic spring force. The magnetic spring force is generated toward a side, to which the magnetic flux can well flow due to low magnetic resistance, namely, a side with a low magnetic level. Accordingly, magnetic energy is accumulated between the magnet 136 and the stator 131, 132. The accumulated magnetic energy generates a restoring force along with the flux generated between the outer stator 131 and the inner stator 132. 

    PNG
    media_image3.png
    660
    719
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    378
    399
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In addition, with reference to annotated Figure 3 above, Hong evidently illustrates as how the outer stator 131 and the inner stator 132 forming a first gap 134a and a second gap 134b at both sides in reciprocating direction (see Paragraphs [0059] and [0066]). Clearly, disclosing the first gap and second gap, which are formed 
Essentially, Hong’s stator is surely designed such that the magnetoresistive air gap, which is designated as the first gap 134a, is being spaced apart from the mover air gap 134b and being configured to allow a change of magnetic resistance of a magnetic circuit defined along the stator, otherwise, the system cannot normally operate. 
Especially, in Paragraphs [0022] and [0023], Hong also notes that an electromagnetic resonance spring formed between the stator core and the magnet by a restoring force generated by the magnetic energy. 
Although Hong discloses the majority of Applicant’s claimed elements, he does not explicitly disclose that the magnets being spaced apart from each other by a magnet gap in an axial direction of the cylinder.
Nonetheless, the use of magnets that are spaced apart from each other in an axial direction in a linear compressor is well-known in the art, as taught by Inagaki.
Inagaki in the same field of endeavor teaches another linear compressor and linear motor, wherein, as stated in Paragraph [0012], the mover includes a mover core and a magnet mounted to an outer side of the mover and face the magnetic poles by a gap.
Specifically, in Paragraph [0031], Inagaki successfully demonstrates as how the magnet 25, which is arranged on the mover core 24 of the mover 21, includes two magnets 25a and 25b aligned along the axis and bonded with an adhesive on the outer side of the mover 21 so as to be spaced by a distance from the inner side of the stator 
This decreases the magnetic resistance and allows the magnetic flux to propagate more fluent than that of the conventional linear motor. The current supplied to the magnetic wires for generating the magnetic flux accordingly decreases, thus improving the operating efficiency and reducing the magnetism of the magnets. 
However, most important aspect in Inagaki is his specific arrangement of the magnets 25a and 25b that are spaced apart from each other by a magnet gap MG25 in an axial direction of the cylinder. Clearly, as best seen immediately below, Inagaki evidently illustrates as how a width W25 of the magnet gap MG25 in the axial direction is less than or equal to a thickness of each of the  first magnet and the second magnet in a radial direction of the cylinder, as instantly claimed.

    PNG
    media_image6.png
    385
    773
    media_image6.png
    Greyscale

Inagaki, in Paragraph [0040], further explains: the magnets, since being bonded on the mover core with the adhesive to be integral with the mover, is reinforced despite of its low physical strength as original. This arrangement allows the magnets made of costly rare metal material to be thin as much as possible, hence significantly contributing to cost down and improving the operational efficiency through reducing its overall weight.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using two magnets, as taught by Inagaki, in the device of Hong, in order to increase the magnetic permeability and reduce a current induced in the cores, and thus, reducing the operational loss, as motivated by Inagaki in Paragraph [0039].
Thus modified, one skilled in the art would have been reasonably appraised that the mover would be further comprising a plurality of magnets that are spaced apart from each other by a magnet gap in an axial direction of the cylinder and that are configured to move in the axial direction relative to a reference position and/or the mover air gap would be further accommodating the magnet gap and/or a first magnet would be further having a first N pole and a first S pole that would be further defined inside of the mover air gap, and a second magnet would be further spaced apart from an axial end of the first magnet by the magnet gap and/or the second magnet would be further having a second N pole positioned opposite to the first N pole and a second S pole would be further positioned opposite to the first S pole and/or a width of the magnet gap in the axial direction would be further less than or equal to a thickness of each of the first magnet and the second magnet in a radial direction of the cylinder, as instantly claimed.
10.	Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Inagaki, and further in view of Song et al. (hereinafter “Song”) (Pub. No.: US 2013/0129540 A1).
Regarding claims 13-14 and 16, Hong and Inagaki substantially disclose the linear compressor, as claimed and detailed above. Additionally, as best seen immediately above, Hong evidently illustrates as how the stator comprises: an inner stator 132 that surrounds the cylinder 140; and an outer stator 131 that surrounds the inner stator 132 and that is configured to accommodate a winding coil 135 extending in a circumferential direction of the cylinder 140.
However, although the combination of Hong and Inagaki discloses most of the limitations of the claim, it does not explicitly disclose that the inner stator 132 defines a recess portion recessed from a surface that faces the winding coil. 
Nonetheless, the use of a recess portion in an inner stator is notoriously well known in the art, as taught by Song. 
Song successfully performs another linear compressor comprising an inner stator 131 and outer stator 132, wherein, as stated in Paragraph [0059], the outer stator 132 includes a coil winding body 132A formed by winding coils in the circumferential direction and a plurality of cores 132B disposed at given intervals in the circumferential direction of the coil winding body 132A. 
Especially, in Paragraph [0061], Song further presents a magnet unit 133 that is composed of first and second permanent magnets 133a and 133b having N-S poles opposite to the inner stator 131 and the outer stator 132. It is preferable that the first and second permanent magnets 133a and 133b should be arranged such that different  
Furthermore, Song specifies: In order for the magnet unit 133 to perform reciprocal linear motion in this situation, the magnet unit 133 itself is configured such that two permanent magnets 133a and 133b are connected to each other in the axial direction preferably with different poles in contact.  

 
    PNG
    media_image7.png
    791
    842
    media_image7.png
    Greyscale

Most importantly, however, is the specific structure of the Song’s inner stator that certainly includes a recess portion recessed from a surface that faces the winding coil.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the recess portion at the inner stator, as taught by Song, to the Hong/ Inagaki compressor, 
Regarding the claimed limitations “a depth of the recess portion is less than or equal to a thickness of the magnet in a radial direction of the cylinder” (claim 14) and “a distance between the recess portion and the mover in the axial direction of the cylinder is less than the thickness of the magnet in the radial direction of the cylinder based on the magnet being positioned at the reference position” (claim 16), to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
Thus modified, one skilled in the art would have been reasonably apprised that the inner stator would be further defining a recess portion that is being recessed from a surface that faces the winding coil and/or a depth of the recess portion would be further being less than or equal to a thickness of the magnet in a radial direction of the cylinder and/or a distance between the recess portion and the mover in the axial direction of the cylinder would be further being less than the thickness of the magnet in the radial direction of the cylinder, as instantly claimed.
Regarding claim 15, Hong, Inagaki and Song substantially disclose the linear compressor, as claimed and detailed above. 
Although the combination of Hong, Inagaki and Song fails to teach the exact limitation of having “a depth of the recess portion is 2 mm or less”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Regarding claim 20, Hong and Inagaki substantially disclose the linear compressor, as claimed and detailed above. 

    PNG
    media_image8.png
    697
    942
    media_image8.png
    Greyscale

Additionally, as best seen in annotated Figure 3 above, Hong evidently demonstrates as how the mover air gap, which is defined by the air gap 134b, and the 
However, although the combination of Hong and Inagaki discloses most of the limitations of the claim, it does not explicitly disclose that the inner stator 132 defines a recess portion recessed from a surface that faces the winding coil. 
Nonetheless, the use of a recess portion in an inner stator is notoriously well known in the art, as taught by Song. Song successfully performs another linear compressor comprising an inner stator 131 and outer stator 132, wherein, as stated in Paragraph [0059], the outer stator 132 includes a coil winding body 132A formed by winding coils in the circumferential direction and a plurality of cores 132B disposed at given intervals in the circumferential direction of the coil winding body 132A. 

    PNG
    media_image7.png
    791
    842
    media_image7.png
    Greyscale

 Furthermore, Song specifies: In order for the magnet unit 133 to perform reciprocal linear motion in this situation, the magnet unit 133 itself is configured such that two permanent magnets 133a and 133b are connected to each other in the axial direction preferably with different poles in contact. Most importantly, however, is the specific structure of the Song’s inner stator that certainly includes a recess portion recessed from a surface that faces the winding coil.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the recess portion at the inner stator, as taught by Song, to the Hong/ Inagaki compressor, in order to improve the electromagnetic force, as motivated by Song in Paragraph [0059].
Thus modified, one skilled in the art would have been reasonably apprised that the stator would be further defining a recess portion that is being recessed in the radial direction of the cylinder and that being extending in the axial direction of the cylinder between the mover air gap and the magnetoresistive air gap, as instantly claimed.
Allowable Subject Matter
11.	Claims 1, 4-7 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 1 has been amended to disclose a stator structure, wherein .
The prior art of record does not teach or fairly suggest a liner compressor comprising: a cylinder that defines a compression chamber, a mover having a magnet, and a stator consisting of an inner stator and outer stator, wherein the outer stator and the inner stator define a mover air gap, which is formed between a first end of the outer stator and a first end of the inner stator and being configured to accommodate the magnet, and a magnetoresistive air gap, which is further defined between a second end of the outer stator and a second end of the inner stator while is being spaced apart from the mover air gap and configured to allow a change of magnetic resistance of the magnetic circuit, as claimed. Specifically, the prior art of record neither discloses nor makes obvious the structure, wherein the second end of the inner stator facing the second end of the outer stator and being spaced apart from the second end of the outer stator in a radial direction of the cylinder, and wherein the magnetoresistive air gap is smaller than the mover air gap and a thickness of the magnet in the radial direction of the cylinder such that the magnet is outside of the magnetoresistive air gap in combination with all limitations of the independent claim 1.
Response to Arguments
12. 	Applicant's arguments filed 09/08/2021 have been fully considered but they are
not persuasive. Applicants’ argument resides in contention that “Amended independent claim 9 recites, among other things, a stator defining “a mover air gap configured to accommodate the plurality of magnets and the magnet gap” and “a magnetoresistive air gap that is spaced apart from the mover air gap and that is configured to allow a change (see Applicant’s Remarks at page 10, third paragraph). In particular, Applicant argues that, because “Hong “does not explicitly disclose ... the magnets being spaced apart from each other by a mover gap in an axial direction of the cylinder.” (see Applicant’s Remarks at page 10, last paragraph), and because  “the alleged gap between Inagaki’s magnets 25a and 25b is not in the mover air gap that is defined by a stator and that is “configured to accommodate the plurality of magnets and the magnet gap” and “(…) neither Inagaki’s magnet 25a nor Inagaki’s magnet 25b has “a first N pole and a first S pole that are defined inside of the mover air gap (…)” (see Applicant’s Remarks at page 11, first paragraph), the Applicant disagrees with the combinations of the references in arriving at the claimed invention. Further, Applicant asserts that since “Inagaki merely describes “two magnets 25a and 25b aligned along the axis and bonded with an adhesive on the outer side of the mover core 24”, and thus, “Inagaki fails to describe or suggest that “a width of the magnet gap in the axial direction is less than or equal to a thickness of each of the first magnet and the second magnet in a radial direction of the cylinder,” as claimed.” (see Applicant’s Remarks at page 11, second paragraph). 
However, Applicant’s attention is drawn to the fact that Inagaki reference was brought solely for the purpose of showing how magnets 25a and 25b being spaced apart from each other by a magnet gap in an axial direction of the cylinder. Clearly, as stated above in the analysis for the independent claim 9, Inagaki evidently illustrates as how the width W25 of the magnet gap in the axial direction is less than or equal to a thickness of each of the first magnet and the second magnet in a radial direction of the cylinder, as instantly claimed. 

The fact that Applicant’s compressor may or may not be different than that disclosed by Hong and Inagaki does not discredit the system disclosed by Hong and Inagaki, absent claim limitations that require a narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Certainly, Hong and Inagaki discloses all the structural limitations of the claim and is therefore fully capable of carrying out, any and all uses of such a structure. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
Indeed, independent claim 9 merely recites: a first magnet having a first N pole and a first S pole that are defined inside of the mover air gap, and a second magnet spaced apart from an axial end of the first magnet by the magnet gap, the second magnet having a second N pole positioned opposite to the first N pole and a second S pole positioned opposite to the first S pole, and wherein a width of the magnet gap in the axial direction is less than or equal to a thickness of each of the  first magnet and the second magnet in a radial direction of the cylinder. 
 Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). In fact, Applicant has recited no structure which makes this interpretation of Hong and Inagaki unreasonable.
Regardless of what assumptions Applicant is willing to make, the combination of Hong/ Inagaki/Song surely discloses all of the limitations of the independent claim 9 and is therefore fully capable of carrying out, any and all uses of such a structure. Therefore, this argument is not persuasive and the rejection is proper.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L.P/Examiner, Art Unit 3746